— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), entered June 26, 1985, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record clearly reflects that the volume of noise coming into the courtroom from the street rendered parts of the testimony presented by both sides inaudible. Thus, in permitting a read-back of the testimony during the trial, the trial *614court fulfilled its role of encouraging clarity rather than obscurity in the development of proof, of facilitating the orderly and expeditious progress of the trial, and ensuring that the evidence was presented intelligibly to the jury (see, People v Yut Wai Tom, 53 NY2d 44, 57; People v Moulton, 43 NY2d 944, 945). In any event, there is no evidence of prejudice to the defendant.
Any issue with respect to the conduct of the court in instructing the witnesses to raise their voices when answering questions, or in delaying questions and answers until the outside noise subsided, is not preserved for appellate review, since the defendant’s trial counsel made no objection to the conduct now challenged. In any event, we find that the court’s remarks did not prejudice the defendant (see, People v Yut Wai Tom, supra, at 54-55; People v Morton, 117 AD2d 631). We have reviewed the defendant’s remaining contention and find it to be without merit. Brown, J. P., Lawrence, Hooper and Spatt, JJ., concur.